United States Court of Appeals
                      For the First Circuit


No. 16-1144

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                           SIHAI CHENG,

                      Defendant, Appellant.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Patti B. Saris, Chief U.S. District Judge]


                              Before

                       Howard, Chief Judge,
                   Souter, Associate Justice,*
                    and Stahl, Circuit Judge.


     Katherine C. Essington for appellant.
     B. Stephanie Siegmann, Assistant U.S. Attorney, with whom
Carmen M. Ortiz, United States Attorney, was on brief, for
appellee.


                          March 1, 2017




     * Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
            HOWARD,   Chief    Judge.        Sihai   Cheng   challenges      the

reasonableness of the 108-month incarcerative sentence he received

for his role in an illicit scheme to export pressure transducers

-- sensitive goods with nuclear applications -- from the United

States to Iran through the People's Republic of China.                 We affirm.



                                      I.

            Between 2009 and 2011, Cheng caused at least 1,185 MKS

Instruments, Inc. ("MKS") Model 722A pressure transducers to be

exported from the United States to Iran via China.                Cheng placed

numerous orders for the pressure transducers, participated in

fraudulently obtaining U.S. export licenses for them, and was

involved   in   stripping     them   of    their   MKS   serial    numbers   and

repackaging them in order to conceal the fact that they were being

shipped in violation of U.S. export laws and the U.S. embargo

against Iran.     Cheng engaged in this course of conduct despite

knowing that the MKS pressure transducers would be used at Iran's

uranium enrichment facilities to advance the country's nuclear

weapons    program.    Further,      at    various   points,      he   expressed

animosity towards the United States and invoked the specter of

"WORLD WAR THREE" in an apparent effort to drum up sales.

            After being extradited from the United Kingdom to the

United States, Cheng pleaded guilty to six counts of a ten-count

indictment, including: conspiracy to commit export violations in


                                     - 2 -
violation of 50 U.S.C. § 1705; conspiracy to smuggle goods in

violation of 18 U.S.C. § 371; and four counts of unlawfully

exporting U.S. goods to Iran in violation of 50 U.S.C. § 1705.

          The   parties   and   the   Probation   Office    agreed   that

U.S.S.G. §2M5.1 was the applicable Guideline and that -- after

applying a three-level reduction for acceptance of responsibility

under §3E1.1 -- the total offense level was 23.            When combined

with Cheng's Criminal History Category of I, this yielded an

advisory Guidelines sentencing range of forty-six to fifty-seven

months' imprisonment.

          During Cheng's sentencing hearing, however, the district

court upwardly departed six levels based on Application Note 2 to

U.S.S.G. §2M5.1.    Application Note 2 provides that an upward

departure may be warranted where the following factors are "present

in an extreme form:" "the degree to which the violation threatened

a security interest of the United States, the volume of commerce

involved, the extent of planning or sophistication, and whether

there were multiple occurrences."        U.S.S.G. §2M5.1 cmt. (n.2).

The district court explained that "[a]ll of those factors" were

present to an extreme degree and observed that "[i]t's almost as

if someone were writing [Application Note 2] for this case."         The

court therefore determined that the total offense level -- after

the six-level upward departure -- was 29 and imposed a sentence of

108 months, the upper end of the Guidelines sentencing range.


                                 - 3 -
             This appeal timely followed.



                                     II.

             On appeal, Cheng's overarching claim is that this 108-

month incarcerative sentence is unreasonable.              Specifically, he

argues: that the sentencing court erred in departing from the

Guidelines    under   Application    Note    2;   that    his   sentence   was

disproportionate to sentences in similar and related cases; and

that his sentence was greater than necessary to achieve the

sentencing goals of 18 U.S.C. § 3553(a).

             Claims of sentencing error trigger a two-step inquiry in

this court: "we first determine whether the sentence imposed is

procedurally     reasonable   and    then     determine     whether   it    is

substantively reasonable."      United States v. Clogston, 662 F.3d

588, 590 (1st Cir. 2011).     Cheng objects only to the substantive

reasonableness of his sentence.1            Therefore, our review is for


     1 The government invites us to categorize Cheng's claim that
the sentencing court erred in departing from the Guidelines under
Application Note 2 as an attack on his sentence's procedural
reasonableness. Cf. United States v. Torres-Rivera,       661 Fed.
App'x 727, 730 (1st Cir. 2016) (reviewing for procedural
reasonableness claim that district court erred by relying on the
application note to §3B1.1 in imposing an above-guidelines
sentence). Cheng did not object below, and our review would, as
Cheng concedes, be for plain error if we accepted the government's
invitation. However, because we understand Cheng to be arguing
that Application Note 2 does not apply to him regardless of the
procedures used, we will assume (favorably to Cheng) without
deciding that the claim speaks to the substantive reasonableness
of his sentence.    Therefore, we are choosing to evaluate the


                                    - 4 -
abuse of discretion, taking into account the totality of the

circumstances.     United States v. Zavala-Martí, 715 F.3d 44, 50

(1st Cir. 2013).    Although Cheng did not object to the substantive

reasonableness of his sentence below, we will assume arguendo that

our review is nevertheless for abuse of discretion.          Cf. United

States v. Nuñez, 840 F.3d 1, 7 (1st Cir. 2016) (assuming without

deciding   that    review   of   unpreserved   claims   of   substantive

unreasonableness is for abuse of discretion).

           Considering Cheng's three arguments in turn, we find

them unavailing.

                                   A.

           Cheng contends that the district court erred in upwardly

departing under Application Note 2 because (1) neither planning

nor sophistication were present in extreme form and (2) the

security interests of the United States had already been taken

into account in calculating his base offense level.

           The district court properly considered the entire scope

of the illegal scheme, see U.S.S.G. §1B1.3, and could reasonably

conclude from the record that Cheng was involved in an illegal

procurement network that was both carefully planned and highly

sophisticated, as it spanned three countries, involved more than

five people, generated thousands of communications, and included


entirety of the sentence under the more lenient abuse of discretion
standard. This does not change the outcome.


                                  - 5 -
circuitous shipping routes and other considerable efforts to evade

detection.     There was no abuse of discretion, and we need go no

further on this particular point.

             Cheng   argues,   however,    that   even   if   planning   and

sophistication were present in extreme form, inappropriate double

counting is afoot.     Yet, contrary to Cheng's claims, the fact that

the security interests of the United States are considered in

determining the appropriate base offense level under U.S.S.G.

§2M5.1 does not mean that those security interests cannot also be

used in assessing whether an upward departure is justified under

Application Note 2.     We have said that "[s]ince double counting is

often perfectly proper, the guidelines themselves are the most

helpful aid in the task of separating permissible double counting

from its impermissible counterpart."         United States v. Lilly, 13

F.3d 15, 19 (1st Cir. 1994) (citation omitted).           "The Sentencing

Commission has not been bashful about explicitly banning double

counting in a number of instances.          We believe the Commission's

ready resort to explicitly stated prohibitions against double

counting signals that courts should go quite slowly in implying

further such prohibitions where none are written."            Id. at 19–20

(collecting cases).

             The Guidelines do not prohibit double-counting under

U.S.S.G. §2M5.1.       To the contrary, the Guidelines explicitly

instruct courts to consider the degree to which an export violation


                                   - 6 -
threatened national security in determining (1) the base offense

level for export violations, (2) the appropriate sentence within

the Guideline range, and (3) the applicability of a departure.

U.S.S.G. §2M5.1.        Simply put, Application Note 2 recognizes that

export violations pose varying degrees of threat to national

security and that those violations posing the most significant

threats may warrant upward departure.            This is entirely consistent

with the principle that "a district court may rely on a particular

fact    for   multiple     sentencing      purposes."       United    States    v.

Sepúlveda-Hernández, 817 F.3d 30, 35 (1st Cir. 2016).

                                          B.

              Next, Cheng argues that his sentence was substantively

unreasonable     because    it    was    disproportionate    to    sentences    in

similar and related cases.

              Cheng complains that some participants in the instant

scheme to illegally export MKS pressure transducers faced no

consequences: some were not indicted, while others were subjects

of a diplomatic arrangement.            Therefore, he asserts, "it was error

for the district court judge to hold Mr. Cheng solely responsible

for the illegal export of over a thousand pressure transducers

where   the    export    would    not    have   been    possible     without   the

assistance" of others.           In the circumstances of this case, this

"he did it too!" argument is unpersuasive.                Stated bluntly, the

fact that the sentencing court had no ability to sentence certain


                                        - 7 -
of Cheng's co-conspirators does not make Cheng's own sentence

substantively unreasonable.              Cf. United States v. Wallace, 573

F.3d 82, 97 (1st Cir. 2009) ("A 'defendant is not entitled to a

lighter sentence merely because his co-defendants received lighter

sentences.'" (quoting United States v. Marceau, 554 F.3d 24, 33

(1st   Cir.    2009)).      To    hold    otherwise         would   lead       to    absurd

consequences.

              Second,    Cheng     points        to        the   thirty-four          month

incarcerative sentence received by Qiang Hu, who was involved in

this same scheme and sentenced by the same district court judge.

We have observed that "concerns could arise if two identically

situated defendants received different sentences from the same

judge."   Id.     No such concerns arise here, however, as the judge

"confronted the [sentencing] disparity head-on."                        Id.          Unlike

Cheng, Hu was not involved in exporting any of the MKS pressure

transducers to Iran and was unaware that transducers were being

sent to Iran to assist in Iran's nuclear weapons program.                           Because

Hu and Cheng were not identically situated, there is no reason to

think that Cheng was entitled to the same sentence as Hu.                           See id.

              Finally,   Cheng's     efforts          to    establish      a    national

sentencing disparity falter.          See United States v. Ayala-Vazquez,

751 F.3d 1, 32 (1st Cir. 2014) (noting that consideration of

sentencing      disparity        primarily       targets         disparities          among

defendants nationally).          Although Cheng points us to several cases


                                         - 8 -
in which others received shorter sentences after committing export

violations than he did, those cases are readily distinguishable.

For example, defendants in those cases merely attempted to commit

export violations, see United States v. Vaghari, 500 Fed. App'x

139 (3d Cir. 2012) (attempting to buy a centrifuge), exported far

fewer items, see United States v. Tsai, 954 F.2d 155 (3d Cir. 1992)

(exporting    11    items   of    military   electronics),   exported   less

sensitive items, see id., or exported items to end-users in

countries other than Iran, see United States v. Zhen Zhou Wu, 711

F.3d   1   (1st    Cir.   2013)    (exporting   to   end-users   in   China).

Disparity analysis is simply not appropriate if a defendant's "case

'was not in the same camp' as those he offer[s]."            United States

v. Reyes-Rivera, 812 F.3d 79, 89 (1st Cir. 2016) (quoting United

States v. Garcia-Ortiz, 792 F.3d 184, 192 (1st Cir. 2015)).

Therefore, we will not engage in it.

             Because Cheng fails to show that the sentence imposed

resulted in any kind of unwarranted or impermissible disparity, we

decline to find that it was substantively unreasonable in this

respect.

                                       C.

             Lastly, Cheng argues that his sentence was substantively

unreasonable because it was greater than necessary to accomplish

the sentencing goals of 18 U.S.C. § 3553(a).




                                     - 9 -
              Both during the sentencing hearing and again in its

thoughtful sentencing memorandum, the district court noted that it

had considered the 18 U.S.C. § 3553(a) factors. Further, the court

made specific, detailed findings with respect to the relevant

§ 3553(a) factors -- including both aggravating and mitigating

factors -- and adequately explained its sentence.                       See United

States v. Arroyo-Maldonado, 791 F.3d 193, 201 (1st Cir. 2015).                  As

we have said before, "[a] sentence will stand so long as there is

a   'plausible    sentencing     rationale      and    a   defensible    result.'"

Reyes-Rivera, 812 F.3d at 89.            "The district court had plenty of

reason to sentence as it did here."             Id.

              Cheng   contends    in    particular     that    the   sentence   is

greater than necessary to serve a deterrent function -- either for

Cheng himself or for others.           As part of its sentencing rationale,

the district court stated that "there is under the 3553(a) factors

a need for deterrence . . . . You're not the first case I've seen

like this, and I think there has to be a deterrent message sent

out there, particularly if you know you're helping a nuclear

weapons program."       We have repeatedly recognized that deterrence

is an important factor in the sentencing calculus.                   E.g., United

States   v.    Díaz-Arroyo,      797    F.3d    125,   129    (1st   Cir.   2015).

Moreover, a district court can -- as it did here -- consider at

sentencing the gravity and prevalence of the crime.                     See United

States v. Madsen, 809 F.3d 712, 720 (1st Cir. 2016). Cheng's claim


                                       - 10 -
that he was motivated "solely by financial greed" does little to

help his cause.    See id. (affirming sentence as substantively

reasonable in light of the defendant's "goal of personal profit at

the expense of the broader societal good").

          At bottom, Cheng disagrees with the district court's

weighing of the various sentencing factors, but we find no abuse

of the court's broad discretion.       Cf. Arroyo-Maldonado, 791 F.3d

at 200 (finding no plain error when defendant disagreed with the

sentencing court's weighing of factors).      Criminal defendants are

entitled to a weighing of the relevant § 3553(a) factors, "not to

a particular result."   United States v. Carrasco-de-Jesús, 589

F.3d 22, 29 (1st Cir. 2009).   Under the circumstances, imposition

of a 108-month sentence was not substantively unreasonable.       Cf.

Clogston, 662 F.3d at 592 ("There is no one reasonable sentence in

any given case but, rather, a universe of reasonable sentencing

outcomes.").



                                III.

          For the forgoing reasons, we affirm.




                               - 11 -